NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     MEGAN M., DUSTIN J., Appellants,

                                        v.

         DEPARTMENT OF CHILD SAFETY, R.J., L.J., Appellees.

                             No. 1 CA-JV 14-0040
                               FILED 11-25-2014


             Appeal from the Superior Court in La Paz County
              No. S1500JD201200014 and S1500JD201200015
               The Honorable Samuel E. Vederman, Judge

                                  AFFIRMED


                                   COUNSEL

La Paz County Public Defender’s Office, Parker
By Sandra Carr
Counsel for Appellants

Arizona Attorney General’s Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellee Department of Child Safety


                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Lawrence F. Winthrop joined.
                    MEGAN M., DUSTIN J. v. DCS, et al.
                         Decision of the Court

G E M M I L L, Judge:

¶1             Megan M. and Dustin J. (“Parents”) appeal the juvenile
court’s termination of their parental rights regarding their children R.J. and
L.J. Parents argue they were deprived of due process and they object to
certain expert testimony. They also assert that the termination order was
contrary to state statute and the Indian Child Welfare Act. For the following
reasons, we affirm.

                              BACKGROUND

¶2             Dustin J. (“Father”) and Megan M. (“Mother”) are the
biological parents of L.J., born in 2012. Father is also the biological father of
R.J., born in 2010.1 Both R.J. and L.J. are subject to the Indian Child Welfare
Act (“ICWA”) because Father is an enrolled member of the Choctaw tribe.

¶3            Having used marijuana throughout her pregnancy, Mother
tested positive for THC at the birth of L.J., at which time the Arizona
Department of Economic Security (“DCS”) intervened.2 In October 2012,
DCS filed dependency petitions for both R.J. and L.J. In July 2013, DCS
filed motions for termination of the parent child relationship for R.J.
and L.J.

¶4            The juvenile court found that the following statutory grounds
for termination had been proven against both Father and Mother: Arizona
Revised Statutes (“A.R.S.”) sections 8-533(B)(2); 8-533(B)(3); and 8-


1 The juvenile court terminated the parental rights of R.J.’s biological
mother, and she is not a party to this appeal.

2  Child Protective Services (CPS) was formerly a division of the Arizona
Department of Economic Security (ADES). Effective May 29, 2014, the
Arizona legislature repealed the statutory authorization for creation of CPS
and for ADES’s administration of child welfare and placement services
under title 8, and the powers, duties, and purposes from those entities were
transferred to the newly established DCS. See 2014 Ariz. Sess. Laws 2d
Spec. Sess., ch. 1, §§ 6, 20, 54. Accordingly, DCS has been substituted for
ADES in this matter. See Ariz. R. Civ.App. P. 27(b). For simplicity, our
references to DCS in this decision encompass both ADES and the former
CPS, as appropriate.




                                       2
                    MEGAN M., DUSTIN J. v. DCS, et al.
                         Decision of the Court

533(B)(8)(b). The court also found that severance was in the best interests
of the children. The juvenile court terminated Father and Mother’s parental
rights in January 2014.

¶5            Father and Mother timely appeal the severance order. We
have jurisdiction in accordance under A.R.S. §§ 8-235(A), 12-120.21(A)(1),
and -2101(A)(1).

                                DISCUSSION

¶6            This court reviews a juvenile court’s termination order “in the
light most favorable to sustaining the court’s decision and will affirm it
‘unless we must say as a matter of law that no one could reasonably find
the evidence [supporting statutory grounds for termination] to be clear and
convincing.’“ Denise R. v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92, 95, ¶ 10, 210
P.3d 1263, 1266 (App. 2009) (quoting Murillo v. Hernandez, 79 Ariz. 1, 9, 281
P.2d 786, 791 (1955)).

¶7            Parents present three issues for review: (1) whether Parents
were deprived of due process; (2) whether the juvenile court erred in
accepting the testimony of the purported ICWA expert; and (3) whether the
juvenile court erred in terminating Parents’ rights.

   I.      The juvenile court did not deprive Parents of due process.

¶8            First, Parents argue that they were deprived of their right to
due process because they were not provided adequate resources and time
to complete their case plan. While DCS is not required to provide “every
conceivable service,” it is required to provide parents with the time and
opportunity to participate in services. Mary Ellen C. v. Ariz. Dep’t of Econ.
Sec., 193 Ariz. 185, 192, ¶ 37, 971 P.2d 1046, 1053 (App. 1999) (quoting
Maricopa County Juv. Action No. JS-501904, 180 Ariz. 348, 353, 884 P.2d 234,
239 (App. 1994)).

¶9             Parents’ initial case plan was effective on October 2012, with
an initial review date of January 2013. Parents had nearly nine months to
complete their case plan of reunification. In addition, Parents were aware
that their case plan would be changed from reunification to termination if
they failed to participate.

¶10          Once R.J. and L.J. were removed, DCS created a case plan for
Parents with the goal of reunification. DCS required Parents to maintain



                                       3
                   MEGAN M., DUSTIN J. v. DCS, et al.
                        Decision of the Court

drug-free lifestyles, obtain stable housing and income, exhibit age-
appropriate parent skills, and address their domestic violence issues. DCS
provided Parents with substance-abuse treatment, random urinalysis
(“UA”) testing, housing assistance, and parent-aide services, including
supervised visitation and parenting-skill classes.

¶11           In September 2013, Parents moved to Mesa. Parents testified
they moved to Mesa because they were not receiving sufficient services for
their case plan in La Paz County. However, there was sufficient testimony
from experts that the resources offered in La Paz County were adequate to
meet the needs of Parents.

¶12          We conclude on this record that Parents have not established
a due process deprivation based on lack of resources or time.

   II.    The juvenile court did not err in admitting the testimony of
          Shane Haddock.

¶13            Here, both R.J. and L.J are subject to ICWA because Father is
a member of the Choctaw tribe. Under ICWA, a termination proceeding
involving an Indian child requires the testimony of a qualified expert
witness. 25 U.S.C. § 1912(f). Parents make three arguments challenging the
legal sufficiency of the testimony of DCS’s expert witness, Shane Haddock.
First, Parents claim that there was a failure to provide timely and adequate
disclosure of qualifications and the basis for Haddock’s opinions. Second,
Parents argue that Haddock is not a qualified expert witness. Lastly,
Parents believe that the court erred by considering Haddock’s non-cultural
testimony as a basis for its ruling.

          a. The juvenile court did not err regarding the timeliness of disclosure
             of the qualifications and basis for Haddock’s opinions.

¶14           Parents assert that DCS failed to provide timely and adequate
disclosure of Haddock’s qualifications and the basis for his opinions as
required under Rule 26.1 of the Arizona Rules of Civil Procedure. Juvenile
court proceedings, however, are governed by the Rules of Procedure for
Juvenile Court. Ariz. R.P. Juv. Ct. 1(A); see also Yavapai County, Juvenile
Action No. 7707, 25 Ariz. App. 397, 399, 543 P.2d 1154, 1156 (App. 1979).

¶15           We review the juvenile court’s evidentiary rulings for an
abuse of discretion. Ruben M. v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 236, 239,
¶ 13, 282 P.3d 437, 440 (App. 2012). We will not reverse the ruling unless
we find that there has been an abuse of discretion plus unfair prejudice or


                                       4
                   MEGAN M., DUSTIN J. v. DCS, et al.
                        Decision of the Court

misapplication of the law. See Larsen v. Decker, 196 Ariz. 239, 241, ¶ 6, 995
P.2d 281, 283 (App. 2000).

¶16            Arizona Rule of Juvenile Procedure 44 indicates that, in
termination proceedings, disclosures must be made within thirty days after
the initial hearing. The parties must provide a list of witnesses that they
intend to call at trial, “which shall include the names, addresses and
telephone numbers of the witnesses in addition to a description of the
substance of the witness’ expected testimony.” Ariz. R.P. Juv. Ct.
44(B)(2)(d).

¶17           The initial termination hearing was held on August 7, 2013.
On September 18, 2013, 42 days after the initial termination hearing, DCS
disclosed a list of witnesses that they intended to call at the termination
hearings. The disclosure regarding Haddock included his contact
information as well as the following:

       Will testify as to the remedial services and rehabilitative
       programs offered to the family and the results thereof; that
       continued custody of the minor by the parent/Indian
       custodian would likely result[] in serious emotional or
       physical damage to the child; recommendations regarding
       placement and any other relevant matters.

¶18           The Arizona Rules of Juvenile Procedure does not require the
imposition of sanctions. Rather, Rule 44(G) states that the court “may
impose sanctions” when disclosure requirements have been violated.
(Emphasis added). Here, the disclosure was made more than two months
before Haddock was to testify. Parents had adequate time to prepare to
meet the anticipated testimony. The record does not disclose that late
disclosure had an unfair prejudicial effect on Parents. Instead, the issue that
Parents raise is that they “did not receive advanced notice that Haddock
would simply parrot the opinions of CPS/ADES.” On this record, we
conclude that the juvenile court did not abuse its discretion in overruling
Parents’ objections based on the timeliness of disclosure.

¶19          Additionally, to the extent Parents are arguing that DCS failed
to adequately disclose the basis for Haddock’s testimony under Rule 26.1
of the Arizona Rules of Civil Procedure, that rule does not apply in juvenile




                                      5
                    MEGAN M., DUSTIN J. v. DCS, et al.
                         Decision of the Court

court.3 DCS substantially complied with the disclosure requirements of
Juvenile Court Rule 44 and the record does not demonstrate reversible
prejudice to Parents on this issue.

          b. Haddock is a qualified expert witness.

¶20          Parents further argue that Haddock is not a qualified witness
under either Rule 702 of the Arizona Rules of Evidence or ICWA to render
expert testimony here.

¶21           Arizona Rule of Evidence 702 provides:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of
       an opinion or otherwise if: (a) the expert’s scientific, technical,
       or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the
       testimony is based on sufficient facts or data; (c) the testimony
       is the product of reliable principles and methods; and (d) the
       expert has reliably applied the principles and methods to the
       facts of the case.


¶22            The United States Department of the Interior Bureau of Indian
Affairs has issued guidelines for state courts to consider when interpreting
ICWA. Guidelines for State Courts; Indian Child Custody Proceedings, 44 Fed.
Reg. 67584 (1979) (“Guidelines”). Although the Guidelines are not
controlling, Arizona courts frequently rely upon them. See Brenda O. v. Ariz.
Dep’t of Econ. Sec., 226 Ariz. 137, 140, ¶ 14, 244 P.3d 574, 577 (App. 2010). In
relevant part, the Guidelines identify the following categories of
individuals who may qualify as ICWA expert witnesses:

       (i) A member of the Indian child’s tribe who is recognized by
       the tribal community as knowledgeable in tribal customs as
       they pertain to family organization and childrearing
       practices. (ii) A lay expert witness having substantial
       experience in the delivery of child and family services to
       Indians, and extensive knowledge of prevailing social and
       cultural standards and childrearing practices within the

3 See Ariz. R.P. Juv. Ct. 44(E) (allow methods of discovery set in Rules 26-
37 in Ariz. R. Civ. P. upon agreement or court order but does not require
Rule 26.1 disclosure requirements).


                                       6
                    MEGAN M., DUSTIN J. v. DCS, et al.
                         Decision of the Court

       Indian child’s tribe. (iii) A professional person having
       substantial education and experience in the area of his or her
       specialty.

Guidelines D.4 (1979).

¶23           Haddock is an Indian Child Welfare Social Worker employed
by the Choctaw Nation of Oklahoma. By the time of his testimony, he had
worked in that position for five and a half years, and he has a Bachelor’s
degree and a Master’s degree in education. In addition, as an ICWA expert,
Haddock is required to fulfill training requirements each year. The training
deals primarily with ICWA and its requirements. Haddock also has
familiarity with the customs, traditions, and child rearing practices of the
Choctaw tribe. In conjunction with Parents’ voir dire of Haddock to
challenge his qualifications, DCS specifically cited to the Guidelines in
arguing that Haddock was qualified as an ICWA expert. The juvenile court
agreed and overruled Parents’ objection.

¶24           The admission or exclusion of expert testimony is a matter
within the discretion of the juvenile court. See Ruben M., 230 Ariz. at 239, ¶
13, 282 P.3d at 440. In this case, there is sufficient evidence to find that
Haddock is a qualified expert under both Rule 702 and the Guidelines
under section D.4. The juvenile court did not err in allowing Haddock’s
testimony.

           c. Haddock was not required to address tribal culture.

¶25            Parents object that Haddock is not a tribal member and does
not have specific knowledge and familiarity with the Choctaw tribe.
Therefore, Parents point out that Haddock failed to make references to
tribal culture during his testimony. However, “distinctive knowledge of
Indian culture is necessary only when cultural mores are involved[.]”
Rachelle S. v. Ariz. Dep’t of Econ. Sec., 191 Ariz. 518, 521, ¶ 14, 958 P.2d 459,
462 (App. 1998).

¶26           The fundamental question before the juvenile court was
whether there were statutory grounds to terminate the parent-child
relationship based on neglect, chronic substance-abuse, and neglect or
refusal to remedy the circumstances that caused the out-of-home placement
and whether DCS had made the requisite efforts to reunify the family. The
juvenile court was never given any cultural explanation for the
circumstances that prompted the children’s removal from parental custody.



                                       7
                    MEGAN M., DUSTIN J. v. DCS, et al.
                         Decision of the Court

Therefore, Haddock was not required to address specific cultural findings
and explanations in his testimony.

   III.    The juvenile court did not err in terminating the parental
           rights.

¶27           Finally, Parents argue the juvenile court erred in terminating
their parental rights because the juvenile court did not base its findings on
statutory grounds nor comply with ICWA.

           a. The juvenile court had state statutory grounds for termination.

¶28             There are two elements that the juvenile court must meet in
order to terminate parental rights under state law. First, the juvenile court
must find by clear and convincing evidence that the facts of the case fulfill
at least one of the statutory grounds for termination that are enumerated in
A.R.S. § 8-533(B). Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174, 176-
77, ¶ 9, 319 P.3d 236, 238-39 (App. 2014). If this court finds that there is
sufficient evidence to support at least one of the statutory grounds on which
the juvenile court ordered severance, we do not need to address any other
statutory ground. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3,
53 P.3d 203, 205 (App. 2002). Next, the juvenile court must find by a
preponderance of the evidence that the termination would be in the child’s
best interests. Shawanee S., 234 Ariz. at 176-77, 319 P.3d at 238-39.

¶29           One of the three statutory subsections under which the
juvenile court moved for severance was A.R.S. § 8-533(B)(8)(b). As
applicable here, DCS was required under § 8-533(B)(8)(b) to prove by clear
and convincing evidence that (1) they had made diligent efforts to provide
appropriate reunification services, (2) the children were under the age of
three and had been in out-of-home placement for a cumulative total of six
months or longer, and (3) that the parents had substantially neglected or
willfully refused to remedy the circumstances that caused the out-of-home
placement. There is reasonable evidence in this record to support the
juvenile court’s findings and conclusion regarding this statutory ground for
termination.

¶30           DCS made a diligent effort to provide for reunification. DCS
submitted evidence that the parents were provided with services,
assistance, and guidance. Although Parents argue that it was difficult to
complete their case plan in La Paz County, the juvenile court found that it




                                       8
                   MEGAN M., DUSTIN J. v. DCS, et al.
                        Decision of the Court

was Parents “who made the decision not to participate in the case plan in a
manner that would have allowed for family reunification.”

¶31          It is undisputed that both L.J. and R.J. were under the age of
three and had been in out-of-home placement for at least six months when
termination motions were filed.

¶32          Father and Mother both neglected to remedy the
circumstances that caused their children to be placed in out-of-home
placement. As part of their case plan, Father and Mother were offered
substance abuse treatment, visitations, parenting classes, and case
management. Furthermore, Father and Mother were required to submit to
UA testing, gain employment, and find a suitable home.

¶33          DCS provided documentary evidence that Father and Mother
had stopped submitting to UA testing in March 2013. Throughout their
case plan, Parents were aware that any missed UA tests would be
considered negative.

¶34           Parents also failed to gain employment. They argued that
part of the reasoning for moving to Maricopa County was due to the lack
of employment opportunities in La Paz County. However, both Father and
Mother had received offers of employment in La Paz County before their
move to Maricopa County. In addition, aside from a brief period in which
Parents gained housing, they generally did not find suitable housing.
Father and Mother also never completed their required substance abuse
program or parenting classes.

¶35           Furthermore, Parents were inconsistent with their visitations.
The visits became so inconsistent that DCS implemented a system in which
Parents would call and confirm that they could attend before a parent aide
was sent to facilitate the visitation. Visitations continued to decrease as
Father became ill with H. pylori, a bacteria which may cause ulcers. It was
reported that Father missed approximately five visitations per month. DCS
again modified the case plan to require that Parents not only call, but also
report and wait in the DCS office, until the parent aide arrived.

¶36           The visitations continued to remain inconsistent. When
Parents did attend visits, the parent aide noted that Parents did not know
how to properly feed or tend to the needs of the children. The juvenile court
ultimately stopped visitation when the parent aides noticed that the visits
were having a detrimental impact on the children.



                                     9
                   MEGAN M., DUSTIN J. v. DCS, et al.
                        Decision of the Court

¶37            Parents argued that since they moved to Maricopa County,
they have made significant strides toward completing their case plan. They
testified that they have found a suitable home, gained employment, and
have even completed parenting courses. The courses completed by Parents,
however, were not equivalent to those offered by DCS. Moreover, the
juvenile court is not required to place great weight on last minute
compliance efforts. See Matter of Appeal in Maricopa County Juvenile Action
No. JS-501568, 177 Ariz. 571, 577, 869 P.2d 1224, 1230 (Ariz. App. 1994)
(court found mother’s successful addiction recovery “too little, too late”).

¶38           DCS presented sufficient evidence in support of its motion to
terminate Parents’ parental rights. We cannot say as a matter of law that
the juvenile court could not reasonably have found that evidence to be clear
and convincing. Therefore, we affirm the juvenile court’s finding under §
8-533(B)(8)(b) and do not need to consider the other statutory grounds
addressed by the juvenile court. See Jesus M., 203 Ariz. at 280, ¶ 3, 53 P.3d
at 205.

¶39            The record also supports the juvenile court’s finding that the
termination is in the best interests of the children. In order to find that
termination is in the children’s best interest, the juvenile court was required
to find that R.J. and L.J. would “benefit from termination of the
relationship” or that they “would be harmed by continuation of the
relationship.” James S. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 351, 356, ¶ 18,
972 P.2d 684, 689 (App. 1998). Factors to consider include whether the
current placement is meeting the needs of the children and whether an
adoptive placement is available or the children are adoptable. See Raymond
v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 30, 231 P.3d 377, 383 (App.
2010).

¶40           DCS presented evidence that both R.J. and L.J. would benefit
from severance and would be harmed if returned to their parents. L.J. and
R.J. have been placed with Mother’s mother and stepfather. Vivan LaBlanc,
the court appointed special advocate, testified that she believes R.J. and L.J.
are both thriving in their placement. LaBlanc stated that both of the
children are now meeting growth milestones, appeared happy, well-fed,
and nurtured. In particular, LaBlanc pointed out that R.J. was “kind of
hungry for a mother” and “needed that kind of nurturing.” In addition,
Sonia Salcio, the CPS case manager, testified that “these children need the
stability, support, nurturing, and attention that is so crucial to children of
their age. They need a parent that is going to be present in their life, and




                                      10
                    MEGAN M., DUSTIN J. v. DCS, et al.
                         Decision of the Court

they need to know where their home is, and they need to live in a drug-free
environment.”

¶41           The juvenile court found that the current placement is
meeting the needs of the children and they are willing to adopt the children.
The juvenile court also found that the children are both adoptable because
they are “happy, healthy toddlers.” These findings are supported by the
evidence of record.

           b. The juvenile court’s findings complied with ICWA.

¶42            Parents assert that the juvenile court’s order terminating
Parents’ rights was contrary to ICWA. Parents contend that this court must
employ a de novo standard of review.4 Parents are essentially challenging
only the sufficiency of the evidence to support the juvenile court’s ruling,
however. Appellate review of this issue does not require an interpretation
of the statute. Therefore, we apply a clearly erroneous standard of review.
See Denise R., 221 Ariz. at 93-94, ¶ 4, 210 P.3d at 1264-65.

¶43           Under ICWA, a state juvenile court must make two findings
before terminating the parental rights of an Indian child. Valerie M. v. Ariz.
Dep’t of Econ. Sec., 219 Ariz. 331, 333, ¶ 3, 198 P.3d 1203, 1205 (2009); 25
U.S.C. §§ 1901-1963 (2006). First, the court must find that “active efforts
have been made to provide remedial services and rehabilitative programs
designed to prevent the breakup of the Indian family and that these efforts
have proved unsuccessful.” 25 U.S.C. § 1912(d). Second, there must be a
determination “supported by evidence beyond a reasonable doubt,
including testimony of qualified expert witnesses that the continued
custody of the child by the parent or Indian custodian is likely to result in
serious emotional or physical damage to the child.” Id. § 1912(f).

                   i. DCS made active efforts to reunify the Indian family.

¶44           “Active efforts” is not specifically defined in ICWA, the
Guidelines, or Arizona case law. In determining whether DCS made active
efforts, we are to consider DCS’ involvement with the case plan in its
entirety. Maisy W. v. State. Ex rel. Dep’t of Health and Social Services, Office of
Children’s Services, 175 P.3d 1263, 1269 (Alaska 2008). See, e.g., E.A. v. State,


4We review matters of statutory interpretation de novo. State ex rel. Arizona
Dep’t of Revenue v. Capital Casings, Inc., 207 Ariz. 445, 447, ¶ 9, 88 P.3d 159,
161 (2004).


                                        11
                    MEGAN M., DUSTIN J. v. DCS, et al.
                         Decision of the Court

DFYS, 46 P.3d 986, 990 (Alaska 2002) (court held state’s lack of involvement
in seven month period “insignificant in light of the extensive remedial
efforts the state has provided throughout its involvement”). In addition,
the court may consider Parents’ lack of willing participation with their case
plan in determining whether DCS has taken active efforts. N.A. v. State,
DFYS, 19 P.3d 597, 603 (Alaska 2001).

¶45            Although Parents argue that DCS did not provide them with
services after their move to Maricopa County, there is sufficient evidence to
show that DCS made active efforts throughout the year prior to Parents’
move. It was Parents themselves who failed to actively participate in the
services offered by DCS. The juvenile court’s finding that DCS had made
active efforts was corroborated by Haddock’s testimony.

                  ii. Serious emotional or physical damage.

¶46           ICWA requires that the juvenile court find beyond a
reasonable doubt, “that the continued custody of the child by the parent or
Indian custodian is likely to result in serious emotional or physical damage
to the child.” 25 U.S.C. § 1912(f). Guideline D.3(b) restates the statutory
language and the commentary to Guideline D.3 provides in relevant part:

       A child may not be removed simply because there is someone
       else willing to raise the child who is likely to do a better job or
       that it would be “in the best interest of the child” for him or
       her to live with someone else. Neither can a placement or
       termination of parental rights be ordered simply based on a
       determination that the parents or custodians are “unfit
       parents.” It must be shown that it is dangerous for the child
       to remain with his or her present custodians. Evidence that
       must be “clear and convincing” for placements and “beyond
       a reasonable doubt” for terminations.


¶47             ICWA does not require that the expert testimony be expressed
in a particular way or parrot the specific language of the statute. Steven H.
v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 566, 572, ¶ 22, 190 P.3d 180, 186 (2008).
It is sufficient that expert testimony address the likelihood that there will
be future harm in continuing the parent-child relationship. Id. In addition,
it is not required that the juvenile court base its ruling solely on the ICWA
expert’s testimony. E.A., 46 P.3d at 992 (Alaska 2002). Rather, it is required
that the evidence as a whole support the court’s conclusion. Id.



                                       12
                   MEGAN M., DUSTIN J. v. DCS, et al.
                        Decision of the Court

¶48           Haddock testified that future serious emotional or physical
damage to the children was likely to result if the children were returned to
Parents. Based on his review of the case, Haddock testified that Parents had
failed to correct the conditions that led to R.J. and L.J. being removed.
Haddock further expressed his opinion that Parents were not capable of
remedying the circumstances.

¶49            Haddock testified that he had based his testimony on review
of the tribe’s case file, which included all the information and reports sent
by the juvenile court, as well as ICWA’s internal documents. Haddock also
reviewed information “regarding services that were offered to the parent,
requested for the parent, or services that they were referred to.”

¶50             We recognize that Parents presented evidence that they have
made attempts to correct the conditions which led to the removal of the
children. However, the juvenile court was not persuaded that the last
minute attempts made by Parents were significant. “The juvenile court, as
the trier of fact in a termination proceeding, is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and
make appropriate findings.” Jesus M., 203 Ariz. at 280, ¶ 4, 53 P.3d at 205.
(citing In re Pima County Dependency Action No. 93511, 154 Ariz. 543, 546, 744
P.2d 455, 458 (App. 1987). On this record, we agree DCS presented
sufficient evidence in support of its motion to terminate parental rights.

                              CONCLUSION

¶51           Because the evidence supports the factual findings of the
juvenile court and no legal error has occurred, we affirm the juvenile court’s
order terminating Parents’ parental rights to R.J. and L.J.




                                  :gsh




                                         13